DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (PG Pub. No. US 2021/183707 A1) in view of Reboh et al. (PG Pub. No. US 2018/0175166 A1) and Tapily et al. (PG Pub. No. US 2018/0047832 A1).
Regarding claim 1, Ng teaches a semiconductor field-effect transistor (FET) device (fig. 1K: 100), comprising: 
a substrate (¶ 0020: 110):
at least one device stack (¶ 0024, 0026: nanostructure stack 120N and/or 120P) comprising active layers (¶ 0054: active channels 112N/124N/126N and/or 122P/124P/126P) oriented horizontally one on top of another on the substrate (fig. 1K: 122N/124N/126N and/or 122P/124P/126P oriented horizontally one on top of another on 110);
gates (¶ 0072, 0077: 240 and/or 250) surrounding at least a portion of each of the active layers (fig. 1K: portions of 240 surround 122N/124N/126N, portions of 250 surround 122P/124P, 126P); 
gate spacers (¶ 0042: 160) alongside the gates (fig. 1K: 160 disposed alongside 240 and/or 250);
dielectric caps (¶ 0095: 260) disposed over the gates (fig. 1J among others: 260 disposed over 240 and/or 250); and 
source/drains (¶ 0053, 0057: 180N and/or 180P), interconnected by the active layers, on opposite sides of the gates (180N interconnected by 122N/124N/126N on opposite sides of 240, 180P interconnected by 122P/124P/126P on opposite sides of 250),
wherein the source/drains are offset from the gates by inner spacers (¶ 0049: 180N separated from 240 by 170, and 180P separated from 250 by 170) which share common straight, vertical sidewalls with opposing ends of the active layers (fig. 1K: portions of 170 share common straight, vertical sidewalls with opposing ends of active layers 122N/124N/126N and 122P/124P/126P), 
wherein the source/drains comprise an epitaxial material (¶ 0053, 0057) which induces strain in the active layers (¶ 0053, 0057: 180N induces strain in 122N/124N/126N, and 180P induces strain in 122P/124P/126P), and 
wherein the gate spacers are formed from a same material as the inner spacers (¶¶ 0043, 0049: 160 and 170 formed from same materials).
Ng does not teach the dielectric caps are present in between the gate spacers, with a top surface of the dielectric caps being coplanar with a top surface of the gate spacers, or the source/drains having a low defect density.
Reboh teaches a semiconductor device (fig. 1H: 100) including source/drains (¶ 0063: 118, 120, similar to 180N and/or 180P of Ng), interconnected by a stack of active layers (¶ 0062: 112, similar to 122N/124N/126N and/or 122P/124P/126P of Ng), the source/drains having a low defect density (¶ 0041: source and drain regions formed by without crystallinity defects).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drains of Ng with a low defect density, as a means to maximize addition of a stress in the channel (Reboh, ¶ 0044).
Ng in view of Reboh does not teach the dielectric caps are present in between the gate spacers, with a top surface of the dielectric caps being coplanar with a top surface of the gate spacers.
Tapily teaches a semiconductor field-effect transistor (FET) device (fig. 2: 200, similar to 100 of Ng) including gate caps (¶ 0035: 125, similar to 260 of Ng) present in between gate spacers (fig. 2: 125 disposed between upper portions of gate spacers 120, similar to 160 of Ng), with a top surface of the gate caps being coplanar with a top surface of the gate spacers (fig. 2: top surface of 125 coplanar with top surface of 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric caps of Ng in view of Reboh between and coplanar with gate spacers, as a means to facilitate a self-aligned contact structure (Tapily, ¶ 0055), ensuring electrical isolation of the gate structures.
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the recessed dielectric caps of Tapily could be combined with the device of Ng with no change in their respective functions.

Regarding claim 4, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, wherein the gate spacers and the inner spacers are formed from a material selected from the group consisting of: 
silicon oxide (SiOx) (Ng, ¶¶ 0043, 0049: silicon oxide), 
silicon carbide (SiC), 
silicon oxycarbide (SiCO), 
silicon nitride (SiN) (Ng, ¶¶ 0043, 0049: silicon nitride), and 
combinations thereof.

Regarding claim 5, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, wherein the strain induced in the active layers comprises compressive strain (Ng, ¶ 0057: 180P induces compressive strain in 122P/124P/126P).

Regarding claim 6, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, wherein the strain induced in the active layers comprises tensile strain (Ng, ¶ 0053: 180N induces tensile strain in 122N/124N/126N).

Regarding claim 21, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, wherein the inner spacers share the common straight, vertical sidewalls with both the opposing ends of the active layers and the gate spacers (Ng, fig. 1K: 170 shares common straight, vertical sidewalls with both the opposing ends of active layers 122N/124N/126N and/or active layers 122P/124P/126P and gate spacers 160).

Regarding claim 22, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, wherein at least one of the inner spacers directly contacts the substrate (Ng, fig. 1K at least one 170 directly contacts substrate portion 114N and/or 114P).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Reboh and Tapily as applied to claim 1 above, and further in view of Cohen (PG Pub. No. US 2008/0064149 A1).
Regarding claim 2, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, comprising epitaxial material source/drains having a low defect density (Ng, ¶¶ 0053, 0057: 180N/180P as modified with the crystalline defectivity of Reboh) and strained active layers (Ng, ¶ 0054: strain induced along a longitudinal axis of nanostructures 122N, 124N, 126N and 128N or the nanostructures 122P, 124P, 126P and 128P).
Ng in view of Reboh and Tapily is silent to wherein the low defect density comprises a defect density of less than or equal to about 2 x 107 cm-2.
Cohen teaches a semiconductor device including a strained channel (¶ 0012, similar to strained active layers of Ng) comprising an epaxial film have a typical threading dislocation density in the range of 105 cm-2 - 108 cm-2 (¶ 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the defect density of Ng in view of Reboh and Tapily in the range of Cohen, as a means to increase the device current drive by providing high carrier mobility (Cohen, ¶ 0007).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of low epitaxial defect density are disclosed in Reboh and Cohen. 

Regarding claim 3, Ng in view of Reboh, Tapily and Cohen teaches the semiconductor FET device of claim 2, wherein the epitaxial material is selected from the group consisting of: 
carbon and phosphorous-doped silicon (Si:C(P)) (Ng, ¶ 0054-0055: 180N comprises silicon carbide doped with phosphorus) and 
boron-doped silicon germanium (SiGe:B) (Ng, ¶ 0059: 180P comprises silicon germanium doped with boron).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Reboh and Tapily as applied to claim 1 above, and further in view of Young et al. (PG Pub. No. US 2021/0035870 A1).
Regarding claim 23, Ng in view of Reboh and Tapily teaches the semiconductor FET device of claim 1, wherein source/drains and gates are disposed on a top surface of a substrate (Ng, fig. 1KL 180N/180P and 240/250 disposed on top surface of substrate 110).  Ng in view of Reboh and Tapily further teaches at least one embodiment wherein source/drains and gates are disposed on a same topmost surface of a substrate (Reboh, fig. 1H: 118/120 and 128 formed on same topmost surface of 104).
Ng in view of Reboh and Tapily, as applied to claim 1 above, does not explicitly teach the source/drains and the gates are disposed on the same topmost surface of the substrate.
Young teaches a semiconductor device 100 (fig. 20: 100) including source/drains (¶¶ 0031, 0040: 210A/210B, similar to 180N/180P of Ng) and gates (¶ 0045, 0048: 250A/250B, similar to 240/250 of Ng) disposed on a same topmost surface of a substrate (fig. 209: 210A/210B and 250A/250B disposed on same topmost surface of substrate 105, similar to 110 of Ng).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drains and the gates on a same topmost substrate surface, as a means to optimize the source/drain trench profile for improving the quality of subsequently formed epitaxial source/drain features (Young, ¶ 0030).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02. In the instant case, the substrate top profile of Young could be combined with the device of Ng with no change to the respective functions of nanowire/nanosheet transistors. 
 
Regarding claim 24, Ng in view of Reboh, Tapily and Young teaches the semiconductor FET device of claim 23, wherein the inner spacers contact the same topmost surface of the substrate (Ng, fig. 1K: inner spacers 170 contact same topmost surface of 110 as G1 and/or G2, and Young, fig. 20: inner spacers 206A/206B contact same topmost surface of 105 as 210A/210B and 250A/250B).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Cohen and Tapily.
Regarding claim 7, Ng teaches a semiconductor FET device (fig. 1K: 100), comprising: 
a substrate (¶ 0020: 110):
at least one device stack (¶ 0024, 0026: nanostructure stack 120N and/or 120P) comprising active layers (¶ 0054: active channels 112N/124N/126N and/or 122P/124P/126P) oriented horizontally one on top of another on the substrate (fig. 1K: 122N/124N/126N and/or 122P/124P/126P oriented horizontally one on top of another on 110);
gates (¶ 0072, 0077: 240 and/or 250) surrounding at least a portion of each of the active layers (fig. 1K: portions of 240 surround 122N/124N/126N, portions of 250 surround 122P/124P, 126P); 
gate spacers (¶ 0042: 160) alongside the gates (fig. 1K: 160 disposed alongside 240 and/or 250); 
dielectric caps (¶ 0095: 260) disposed over the gates (fig. 1J among others: 260 disposed over 240 and/or 250); and 
source/drains (¶ 0053, 0057: 180N and/or 180P), interconnected by the active layers, on opposite sides of the gates (180N interconnected by 122N/124N/126N on opposite sides of 240, 180P interconnected by 122P/124P/126P on opposite sides of 250),
wherein the source/drains are offset from the gates by inner spacers (¶ 0049: 180N separated from 240 by 170, and 180P separated from 250 by 170) which share common straight, vertical sidewalls with opposing ends of the active layers (fig. 1K: portions of 170 share common straight, vertical sidewalls with opposing ends of active layers 122N/124N/126N and 122P/124P/126P), 
wherein the source/drains comprise an epitaxial material having a low defect density (figs. 1C-1D: Ng teaches only semiconductor layers 122/124/126/128 are present along the entire sidewall of trenches 120r1 from which growth of the source/drains 108N is templated, equivalent to source/drain formation in ¶ 0045 of the instant specification.  Therefore, Ng implicitly discloses the formation of low defect density in 108N), and 
wherein the source/drains comprise an epitaxial material (¶ 0053, 0057) which induces strain in the active layers (¶ 0053, 0057: 180N induces strain in 122N/124N/126N, and 180P induces strain in 122P/124P/126P), and 
wherein the gate spacers are formed from a same material as the inner spacers (¶ 0043, 0049: 160 and 170 formed from same materials).
Ng further teaches the active layers are strained (Ng, ¶ 0054: strain induced along a longitudinal axis of nanostructures 122N, 124N, 126N and 128N or the nanostructures 122P, 124P, 126P and 128P).
Ng does not teach the dielectric caps are present in between the gate spacers, with a top surface of the dielectric caps being coplanar with a top surface of the gate spacers, or the source/drains having a low defect density of from about 1 x 107 cm-2 to about 2 x 107 cm-2 and ranges therebetween.
Cohen teaches a semiconductor device including a strained channel (¶ 0012, similar to strained active layers of Ng) comprising an epaxial film have a typical threading dislocation density in the range of 105 cm-2 - 108 cm-2 (¶ 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the defect density of Ng in view of Reboh in the range of Cohen, as a means to increase the device current drive by providing high carrier mobility (Cohen, ¶ 0007).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of low epitaxial defect density are disclosed in Cohen. 
Ng in view of Cohen does not teach the dielectric caps are present in between the gate spacers, with a top surface of the dielectric caps being coplanar with a top surface of the gate spacers.
Tapily teaches a semiconductor field-effect transistor (FET) device (fig. 2: 200, similar to 100 of Ng) including gate caps (¶ 0035: 125, similar to 260 of Ng) present in between gate spacers (fig. 2: 125 disposed between gate spacers 120, similar to 160 of Ng), with a top surface of the gate caps being coplanar with a top surface of the gate spacers (fig. 2: top surface of 125 coplanar with top surface of 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric caps of Ng in view of Cohen between and coplanar with gate spacers, as a means to facilitate a self-aligned contact structure (Tapily, ¶ 0055), ensuring electrical isolation of the gate structures.
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the recessed dielectric caps of Tapily could be combined with the device of Ng with no change in their respective functions.

Regarding claim 8, Ng in view of Cohen and Tapily teaches the semiconductor FET device of claim 7, wherein the gate spacers and the inner spacers are formed from a material selected from the group consisting of: 
silicon oxide (SiOx) (Ng, ¶ 0043, 0049: silicon oxide), 
silicon carbide (SiC), 
silicon oxycarbide (SiCO), 
silicon nitride (SiN) (Ng, ¶ 0043, 0049: silicon nitride), and 
combinations thereof.

Regarding claim 9, Ng in view of Cohen and Tapily teaches the semiconductor FET device of claim 7, wherein the epitaxial material is selected from the group consisting of: 
Si:C(P) (Ng, ¶¶ 0054-0055) and SiGe:B (Ng, ¶ 0059).

Regarding claim 10, Ng in view of Cohen and Tapily teaches the semiconductor FET device of claim 7, wherein the strain induced in the active layers comprises compressive strain (Ng, ¶ 0057) or tensile strain (Ng, ¶ 0053).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwon et al. (PG Pub. No. US 2018/0301564 A1) teaches gate capping pattern GP on gate electrode and between gate spacers.
Kittl (PG Pub. No. US 2017/0271514 A1) teaches dielectric cap 429 formed on replacement gate 428/426 and between spacers 450, epitaxial source/drain 423/424 and gate have coplanar bottom surfaces (fig. 4H).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894